Opinion issued May 23, 2013.




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas
                                   ____________

                              NOS. 01-13-00056-CV
                                   01-13-00057-CV
                                ____________

        IN THE INTEREST OF A.M.P AND T.P., JR., minor children

                     On Appeal from the 312th District Court
                            Harris County, Texas
               Trial Court Cause Nos. 2007-76841 & 2008-63981

                          MEMORANDUM OPINION
      The trial court terminated appellant Quentessa LaDawn Synegal’s parental

rights to her children, A.M.P and T.P., Jr. Appellant’s court-appointed appellate

counsel has filed a motion to withdraw along with an Anders brief stating his

professional opinion that the appeal is without merit and that there are no arguable

grounds for reversal. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

The procedures set forth in Anders are applicable to an appeal of the termination of
parental rights when an appointed attorney concludes that there are no non-

frivolous issues to assert on appeal. See In re K.D., 127 S.W.3d 66, 67 (Tex.

App.—Houston [1st Dist.] 2003, no pet.). We have reviewed the record and,

having found no reversible error, we grant counsel’s motion and affirm the trial

court’s judgment.

      If an appointed attorney determines that an appeal from a termination order

would be wholly frivolous, counsel may file a motion to withdraw. See In re K.D.,
127 S.W.3d at 67; In re D.E.S., 135 S.W.3d 326, 330 (Tex. App.—Houston [14th

Dist.] 2004, no pet.). Along with the motion to withdraw, counsel must file a brief

that meets the requirements of Anders by presenting a professional evaluation of

the record and demonstrating why there are no arguable grounds of error to be

advanced. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; In re K.D., 127 S.W.3d

at 67. Here, counsel has filed a motion to withdraw and a brief that meets the

requirements of Anders. Counsel certified that he delivered a copy of the brief to

appellant and informed appellant of her right to examine the appellate record and

to file a response. See In re K.D., 127 S.W.3d at 67; In re D.E.S., 135 S.W.3d at

329. This Court also notified appellant of her right to review the record and file a

pro se response. Appellant did not file a response.

      We have independently reviewed the entire record and counsel’s Anders

brief. Johnson v. Dep’t of Family & Protective Servs., No. 01-08-00749-CV, 2010

                                         2
WL 5186806, at *1 (Tex. App.—Houston [1st Dist.] Dec. 23, 2010, no pet.); see In

re K.D., 127 S.W.3d at 67; In re D.E.S., 135 S.W.3d at 330. We find no reversible

error in the record and agree that the appeal is wholly frivolous. Consequently, we

affirm the judgment of the trial court and grant counsel’s motion to withdraw.1

Attorney Tristan H. Longino must immediately send the notice required by Texas

Rule of Appellate Procedure 6.5(c) and file a copy of the notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c).

                                      PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that she may, on her own, pursue a petition for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d at 68 n. 3.
                                           3